 

EXHIBIT 10.119

 

 

 

POLICY:      MANDATORY RETIREMENT

 

 

POLICY STATEMENT:

 

It is the policy of Dollar Thrifty Automotive Group, Inc. and its subsidiaries
(the “Company”) that no employee who has attained the age of sixty-five (65)
years shall be obligated to retire unless if such employee is employed as an
Officer of the Company. Retirement shall be mandatory or compulsory with respect
to any Officer of the Company who attains the age of sixty-five (65) years and
otherwise meets the requirements for mandatory retirement set forth below. The
effective date of such mandatory or compulsory retirement shall be December 31st
of the calendar year in which such Officer attains the age of sixty-five (65)
years.

 

Definitions

 

“Officer” means any employee with a job grade of 40 or higher, or who is deemed
to be an officer by the Company with respect to any subsequent re-grading or
re-classification of job grades.

 

Procedures and Requirements

 

1.

Any Officer of the Company shall be subject to mandatory or compulsory
retirement as of December 31st of the calendar year in which such Officer
attains the age of sixty-five (65) years of age, provided that the following
additional requirements are satisfied:

 

 

a.

Such Officer has been employed continuously by the Company for two (2) years
immediately preceding the subject Officer’s date of mandatory retirement in a
bona fide executive or a high policymaking position, and

 

 

b.

Such Officer is entitled to an immediate non-forfeitable annual retirement
benefit from a pension, profit-sharing, savings or deferred compensation plan,
or any combination of such plans, of the Company, which equals, in the
aggregate, at least $44,000.

 

2.

Except for any Officer satisfying the aforementioned requirements, no other
employee of the Company shall be subject to mandatory or compulsory retirement.

 

3.

Members of the Board of Directors shall not be subject to this Policy but shall
be subject to separate mandatory retirement obligations as set forth in the
Company’s Corporate Governance Policy.

 

4.

Notwithstanding the foregoing to the contrary, if an Officer is sixty-four (64)
years of age as of the date of adoption of this Policy, the effective date of
mandatory retirement shall be December 31st of the calendar year in which the
Officer attains the age of sixty-six (66) years of age. Similarly, if an Officer
is sixty-five (65) years of age as of the date of adoption of this Policy, the
effective date of mandatory retirement shall be December 31st of the calendar
year in which the Officer attains the age of sixty-seven (67) years of age.

 

5.

This Policy shall be subject to applicable law and regulations promulgated
thereunder.

 



 

 

 

ACCEPTANCE OF POLICY:

 

Acceptance

 

Employees, by their decision to continue their employment with the Company
following notice of the adoption, implementation and/or modification of this
Policy, shall be deemed to have accepted its terms and conditions for the
duration of their employment by the Company.

 

Interpretation

 

The Company reserves the right to interpret, modify or revise this Policy, in
whole or in part, without notice. Nothing in this Policy is to be construed as
an employment contract nor does it alter any employee’s at-will status.

 

 

 

 

 